Citation Nr: 1632511	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  08-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

5.  Entitlement to an initial rating in excess of 10 percent for right leg neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent for left leg neuropathy.

7.  Entitlement to an increased rating for degenerative changes of the lumbar spine with arthritis of the sacroiliac joints, currently evaluated as 20 percent disabling prior to March 1, 2011, and 40 percent disabling as of that date.  

8.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from June 1959 to June 1979 in the United States Army.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007, February 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2010, the Board, in pertinent part, remanded the Veteran's petition to reopen claims for service connection for heart disease, hypertension, and a bilateral knee disorder; his claims for service connection for erectile dysfunction, and sleep apnea; and his claims for higher ratings for right and left leg neuropathy, and a lumbar spine disability.

In an August 2011 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for ischemic heart disease and assigned an initial 10 percent rating. 

In a December 2011 rating decision, the AOJ increased the rating for the Veteran's lumbar spine disability to 40 percent effective from March 1, 2011.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2014, the Board remanded the appeal to provide the Veteran with a hearing.  In October 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed.

In March 2015, the Board, in pertinent part, reopened the Veteran's claims for service connection for a bilateral knee disorder and hypertension, and granted entitlement to a total disability rating based on individual unemployability (TDIU) effective from May 27, 2009.  The Board remanded the claims remaining on appeal to the AOJ for additional development.

The issues of entitlement to service connection for a bilateral knee disorder, hypertension, obstructive sleep apnea, and erectile dysfunction, and entitlement to higher ratings for right and left leg neuropathy, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's ischemic heart disease is not productive of a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; congestive heart failure; or left ventricular dysfunction with an ejection fracture of 50 percent or less.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his ischemic heart disease.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an increased rating for ischemic heart disease.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim. 

The Veteran was also afforded a VA examination in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In March 2015, the Board remanded the matter for a VA examination with METs testing to ascertain the severity and manifestation of the Veteran's service-connected ischemic heart disease.  In November 2015, the examiner noted that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Thus, METs testing was not performed.  The examination was based upon a review of the claims file and the Veteran's reported medical history and fully addressed the rating criteria that are relevant to rating the disability in this case.  Therefore, the Board finds that the VA examination is adequate to decide the case and that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is also no evidence indicating that there has been a material change in the severity of the Veteran's ischemic heart disease since his last VA examination.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

The Veteran also testified at a hearing before the undersigned Acting Veterans Law Judge in October 2014.  The Acting Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the AOJ granted service connection for the Veteran's ischemic heart disease and assigned a 10 percent rating effective from October 3, 2007; a 100 percent rating effective from May 25, 2010, for a period of convalescence following surgical treatment (see 38 C.F.R. § 4.30); and a 10 percent rating effective from July 1, 2010.  His service-connected ischemic heart disease has been evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under that diagnostic code, a 10 percent evaluation is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication or a pacemaker is required.  A 30 percent evaluation is contemplated when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent evaluation is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2015).  METs testing is also required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

In this case, a November 1985 treatment record indicates that the Veteran's resting electrocardiogram and stress test were normal.  An April 1997 treatment record indicates that a small, non-transmural infarction was suspected; however an exercise electrocardiogram did not show signs of an exertion-induced coronary ischemia.  A May 1997 treatment record indicates that the Veteran was suspected to have coronary heart disease.  It was also noted that he had arterial hypertension with left-ventricular hypertrophy of a moderate degree, which was shown on echocardiography.  A November 1997 treatment record indicates that the Veteran had been suffering from arterial hypertension for several years with complaints of angina pectoris.  Because a suspected infarction scar was seen, the physician recommended coronary angiography.  An August 2000 treatment record indicates that a selective coronary angiography was conducted in 1997, but that there was no evidence of pathological alterations.  It was also noted that the he had arterial hypertension with moderate degree left-ventricular hypertrophy.  The Veteran continued to have the sense of reoccurring angina pectoris, despite good rate and rhythm.  After diagnostic testing, the physician indicated that coronary heart disease could be excluded as a cause for the Veteran's sense of angina pectoris.  An August 2001 treatment record also noted that all previous cardiac evaluations had been negative.  

A July 2006 VA treatment record reflects that the Veteran was negative for chest pain, palpitations, and angina.  An August 2006 treatment record indicates he did not have palpitations, chest pain, angina, and dyspnea.  

An August 2006 VA Agent Orange examination report notes that the Veteran had complaints of chest pain in the past with some cold sweats; however, this had been worked up repeatedly and he was found to have been negative for coronary artery disease.  It was believed that his symptoms were secondary to a gastroesophageal reflux type symptomatology.  

A February 2007 VA treatment records indicates that the Veteran did not have palpitations, chest pain, angina, and dyspnea.

An October 2007 treatment record indicates that the Veteran had a diagnosis of stable coronary artery disease.  In November 2007, he denied having any chest pain or shortness of breath.  In September 2008, a stress electrocardiogram did not show any signs of an exertion-induced coronary ischemia.  The electrocardiogram noted sinus bradycardia but was otherwise normal.

VA treatment records dated in November 2008 and December 2009 indicate that the Veteran did not have palpitations, chest pain, angina, and dyspnea.

An April 2010 echocardiogram was normal.  There was normal left ventricular size and systolic function.  Ejection fraction was 56 to 60 percent.  An April 2010 treatment record reflects that a nuclear test revealed antero-septal apical ischemia with a mildly depressed ejection fraction of 52 percent.  The left ventricular cavity was normal in size.  The stress test portion was negative for ischemia.  The Veteran achieved a maximum heart rate, but did not have any chest pain or significant electrocardiogram changes during or after stress.  A May 2010 treatment record indicates the Veteran complained of discomfort suggestive of angina and near syncope.  It was noted that the stress test was suggestive of stress-induced ischemia and that a left heart catheterization was scheduled.

A May 2010 discharge summary reflects that the Veteran had abnormal stress testing in April 2010, which showed anteroseptal apical ischemia with an ejection fraction of 52 percent.  The Veteran was admitted for a planned left heart catheterization.  He underwent percutaneous transcoronary angioplasty and stenting of the left anterior descending and diagonal arteries.  

VA treatment records dated in September 2010, January 2011, and November 2011 indicate that the Veteran did not have palpitations, chest pain, angina, and dyspnea.

The report of an October 2012 VA general medical examination notes that the Veteran reported periods of chest pain that occurred at random times and were typically unrelated to physical exertion.  He reported that generally his level of physical activity was reduced due to orthopedic issues.  The examiner indicated that there was no evidence of cardiac hypertrophy or dilation according to an October 2012 echocardiogram.  The ejection fraction was 70 percent.

VA treatment records dated in May 2013, November 2013, and May 2014 indicate that the Veteran did not have palpitations, chest pain, angina, and dyspnea.

During the October 2014 Board hearing, the Veteran testified that he had had symptoms throughout his military career and had felt numbness in his left arm and pain in his chest.  See BVA Hearing Transcript (Tr.) at 17.  He stated that he was hospitalized for what was thought to be a transient mini-stroke and was referred to a cardiologist who saw some discrepancies and recommended a heart catheterization.  See, id.  He said that he continued to experience chest pains and "terrible" discomfort and pressure in his chest.  See, id. at 18.  He said his cardiologist told him to continue taking his medicine and that he added Renexa to his regimen.  See, id. at 19.  He said he also took metoprolol for blood pressure and Liptanil [for high cholesterol].  See, id.  He said that he had had no recent stress tests and that he had submitted his private medical records from doctors in Germany.  See, id. at 20.

VA treatment records dated in November 2014 and May 2015, indicate that the Veteran did not have palpitations, chest pain, angina, and dyspnea.

The report of a November 2015 VA examination indicates that the Veteran had a history of ischemic heart disease with stent placement.  The examiner indicated that the Veteran did not have a history of myocardial infarction, congestive heart failure, cardiac hypertrophy, or cardiac dilation.  It was noted that a November 2015 echocardiogram showed a left ventricular fraction of 63 percent.  The examiner did not conduct an exercise stress test because the Veteran denied experiencing any symptoms attributable to a cardiac condition with any level of activity.  With regard to the interview-based METs test section, the examiner stated that the Veteran reported seldom chest discomfort that occurred irrespective of activity and was short lasting.  He said he had used nitroglycerin twice since being prescribed it several years ago.  The examiner opined that based on the foregoing characteristics, the Veteran's symptoms were less likely to be cardiac in origin.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating for his ischemic heart disease at any time since the effective date of service connection.  

The evidence does not indicate that a workload of 7 METs or less has resulted in dyspnea, fatigue, angina, dizziness, or syncope.  The evidence also does not indicate that the Veteran has had cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray since the effective date of service connection.  Although treatment records dated in 1997 and 2000 note that the Veteran had left ventricular hypertrophy, repeated testing since October 3, 2007, has shown normal ventricular cavity size.  The October 2012 and November 2015 VA examiners both indicated that there was no evidence of cardiac hypertrophy.  Therefore, the Board finds that the criteria for a higher 30 percent rating have not been met.  In addition, the Veteran has not had any episodes of congestive heart failure or an ejection fraction 50 percent or less.  Therefore, the criteria for 60 and 100 percent ratings have also not been met.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's coronary arteriosclerotic heart disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his need for medication, angina, dyspnea, fatigue, dizziness, syncope, METs level, and ejection fraction.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson  changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating in excess of 10 percent for ischemic heart disease is denied.


REMAND

Service Connection - Bilateral Knee Disorder

The claim for service connection for a bilateral knee disorder is being remanded for another VA examination.  The Veteran's service treatment records indicate that he was treated on multiple occasions for bilateral knee pain.  He was assessed as having osteochondroma malacia and chondromalacia.  After service, a January 1990 X-ray showed early degenerative changes, which were not considered significant.  A September 2010 VA treatment record notes degenerative joint disease of the knees.  A March 2013 X-ray of the right knee showed chondromalacia and no meniscal tear.  A March 2013 X-ray of the left knee showed a meniscal tear with adjacent chondromalacia.  In April 2013, it was noted that he had osteoarthritis of the knees.  

A VA examination was conducted in November 2015.  The examiner indicated that the diagnosis was bilateral meniscal tear and opined that the condition was not related to chondromalacia in service, which was self-limiting.  The examiner opined that the meniscal tears were consistent with the aging process as per the medical literature; however he did not cite any specific medical literature for this proposition.  In addition, the examiner indicated that arthritis was not documented despite previous diagnoses of degenerative joint disease and osteoarthritis.  The examiner also did not address the 2013 X-ray findings of chondromalacia.  Based on the foregoing, the Board finds that the November 2015 VA examiner did not adequately address the evidence of record and did not provide sufficient rationale for his opinion.  Therefore, another VA examination is required.  

Service Connection - Hypertension

The claim for service connection for hypertension is being remanded for a supplemental VA medical opinion.  In this case, the Veteran has contended that his hypertension is related to Agent Orange exposure during his service in the Republic of Vietnam.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

In this case, the November 2015 VA examiner did not address the Veteran's contention that his hypertension was related to herbicide exposure during active service.  Accordingly, the Board finds that the AOJ should obtain a supplemental VA medical opinion.  
Service Connection - Obstructive Sleep Apnea

The claim for service connection for obstructive sleep apnea is being remanded for another VA examination.  The Veteran has contended that his sleep apnea manifested during active duty.  During the October 2014 Board hearing, he testified that he had difficulty sleeping in service.  See Board Hearing Tr. at 28.  He also said that he snored in service and no one wanted to sleep in the same room with him.  See, id. at 38.  An August 2006 VA Agent Orange examination noted that obstructive sleep apnea had been diagnosed 20 years previously and that the Veteran had undergone endoscopic sinus and nasal surgery in hopes of alleviating his symptomatology.  He indicated that he still dealt with sleep apnea on a regular basis.

A VA examination was conducted in November 2015.  The examiner indicated that Veteran's obstructive sleep apnea had been diagnosed in 2004.  The examiner opined that the condition was not caused by service or service-connected conditions, and was not aggravated by service-connected conditions.  The examiner noted that the preponderance of the medical evidence and expertise revealed that the proximate cause of obstructive sleep apnea was a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI and/or natural aging.  The examiner did not address the Veteran's contentions that he had problems sleeping during service and that others told him that he snored and would not sleep in the same room as him.  Furthermore, although the examiner noted that the medical literature indicated that obstructive sleep apnea was caused by a developmentally narrow oropharyngeal airway, he did not indicate whether the Veteran had such a condition.  For these reasons, the Board finds that another VA examination is needed.

Service Connection - Erectile Dysfunction

The Veteran has contended that he began having erectile dysfunction during service after returning from overseas.  See Board Hearing Tr. at 32.  Alternatively, he has contended that his erectile dysfunction is caused or aggravated by his service-connected disabilities and/or the medications used to treat them.  

A VA examination was conducted in November 2015.  The examiner opined that the Veteran's erectile dysfunction was not caused by service or service-connected disabilities.  The examiner noted that the condition was prevalent of patients of similar age and gender.  In addition, the examiner noted that the medical literature indicated the condition was multifactorial with emphasis on BMI, social habits, and supratentorial factors.  The examiner further opined that there was no objective evidence that the condition was aggravated in any measurable way by his service-connected disabilities.  

The November 2015 VA examiner did not provide sufficient rationale for his opinion that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected disabilities.  The fact that erectile dysfunction is prevalent among patients of similar age does not address whether the Veteran's service-connected disabilities either cause or aggravate the erectile dysfunction.  Furthermore, after the November 2015 VA examination, service connection was granted for prostate cancer.  This condition was not considered by the examiner.  Therefore, the Board finds that another VA examination is needed.

Increased Rating - Lumbar Spine Disability

The claim for an increased rating for the Veteran's service-connected lumbar spine disability is being remanded for another VA examination.  In this case, the November 2015 examiner indicated that the Veteran did not have invertebral disc syndrome (IVDS) and did not report whether bedrest had been prescribed in the previous 12-month period.  However, the evidence of record indicates that the Veteran has had a long history of degenerative disc disease.  See, e.g., August 1984 private medical record; September 2008 magnetic resonance imaging (MRI).  Because of this discrepancy, the Board finds that another VA examination is needed.


Increased Ratings - Right and Left Leg Neuropathy

The claim for an increased rating for right and left leg neuropathy is being remanded for another VA examination.  Service connection was granted for bilateral leg neuropathy based on a December 2006 VA examination, which showed decreased motor strength and sensation in the lower extremities.  The December 2006 VA examiner diagnosed peripheral neuropathy of the lower extremities as a residual of the Veteran's service-connected lumbar spine degenerative disc disease.  A March 2011 VA examination also showed bilateral leg neuropathy.  The March 2011 VA examiner indicated that motor testing was inconsistent in the lower extremities and was not consistent with motor radiculopathy.  There was decreased sensation to light touch in a right L-5 distribution and decreased sensation to pinprick in a bilateral L2-L3 distribution.  A MRI showed a broad-based right posterior paracentral disc bulge with mild narrowing of the bilateral neural foramina, right greater than left.  The examiner indicated that the Veteran had bilateral L2, L3, L4, L5, and S1 sensory radiculopathy of moderate functional limitation and bilateral leg neuropathy of minimal functional limitation. 

A September 2011 private treatment record indicates that the Veteran was also diagnosed with small fiber polyneuropathy via biopsy.  On examination, he had decreased sensation to pinprick in a stocking distribution.  A January 2012 private treatment record also notes that he had small fiber polyneuropathy in the bilateral lower extremities.  

A VA examination was conducted in November 2015.  The examiner indicated that the Veteran reported sensitivity/intensity variation to microfilament testing which was not reproducible and did not follow any specific known pattern of neuropathy or radiculopathy.  The examiner indicated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic peripheral neuropathy condition or residuals at this time and that no medical opinion could be rendered as no condition was diagnosed.  The examiner also indicated that the examination was not consistent with any definitive neuropathy or radiculopathy known and that electromyography conducted in 2011 and 2015 had changes that were not diagnostic of any specific neuropathy or radiculopathy.  However, the examiner did not address previous findings of radiculopathy and small fiber polyneuropathy (by biopsy) or explain why his findings were different than those described above.

In addition, the Board notes that small fiber polyneuropathy is not a service-connected disability.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

For these reasons, the Board finds that another VA examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, hypertension, sleep apnea, erectile dysfunction, right and left leg neuropathy, and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Gulf Coast Veterans Health Care System and Pensacola VA Community Based Outpatient Clinic. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current bilateral knee disorder was incurred in service.  His service treatment records indicate that he had multiple complaints of knee pain and that the assessment was chondromalacia.  He has reported that he has had continued knee pain since service.  In addition, 2013 X-rays show findings of bilateral chondromalacia and a left knee meniscal tear.  The Veteran has also been assessed as having osteoarthritis of the knees.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of bilateral knee pain, the examiner should identify all current knee disorders.  In so doing, the examiner should address the prior diagnoses and findings of knees, to include chondromalacia, meniscal tear, and chondromalacia.  

For each diagnosis identified, the examiner should opine as to it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service, that arthritis manifested within one year of separation from active service, or that the disorder is otherwise causally or etiologically related to his active service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the November 2015 VA examination for hypertension (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange:  Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

4.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any obstructive sleep apnea any that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his obstructive sleep apnea began during service.  He stated that he had problems sleeping during service and that he snored and others did not want to sleep in the same room as him.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of sleep apnea, the examiner should opine as to the whether it is at last as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his erectile dysfunction began during service.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of erectile dysfunction, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is caused by or permanently aggravated by any of his service-connected disabilities or any combination thereof, to include the medications used to treat his service-connected disabilities.  The examiner should specifically address the effect of the Veteran's service-connected prostate cancer, posttraumatic stress disorder, lumbar spine disability, ischemic heart disease, and diabetes mellitus, on his erectile dysfunction.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability, to include any radiculopathy affecting his lower extremities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

7.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right and left leg neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left leg neuropathy under the rating criteria.  In particular, the examiner should indicate which nerves are affected and whether the disability is productive of mild, moderate, moderately-severe, or severe impairment.  

The Board notes that the Veteran has small fiber polyneuropathy, which is a nonservice-connected disorder.  The examiner is requested to distinguish the symptoms due to small fiber polyneuropathy from the symptoms due to his service-connected right and leg neuropathy caused by his lumbar spine disability.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

8  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


